EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ms. Colleen Schaller on 02 March 2022.
In the Claims of 01/31/2022, the following amendments have been made:
1 (Currently Amended). A method of treating a bacterial infection in the lung of a subject by administering from 10mg/day to 2,000mg/day of an inhaled antibiotic, and from 37.5mg/day to 1,200 mg/day of an inhaled chelating agent, each in one or more doses, wherein the one or more doses of each of the chelating agent and/or the antibiotic is administered over a period of no more than 2h and in the absence of acidified nitrite, and wherein the chelating agent is administered at a concentration of at least 50 mM.
10 (Currently Amended).              A kit for treating a bacterial infection in the lung of a subject, wherein said kit contains:
(a) (i) at least 37.5mg of an inhaled chelating agent; and (ii) instructions for use, wherein the instructions provide that from 37.5mg/day to 1,200 mg/day of the inhaled chelating agent is delivered with from 10mg/day to 2,000mg/day of an inhaled antibiotic, wherein the one or more doses of each of the chelating agent and/or antibiotic is administered over a period of no more than 2h; or
(b) (i)    an inhaled antibiotic; and (ii) instructions for use, wherein the instructions provide that from 10mg/day to 2,000mg/day of the antibiotic is delivered with from 37.5mg/day to 1,200 mg/day of an inhaled chelating agent 
(c) (i) at least 37.5mg of an inhaled chelating agent and an inhaled antibiotic; and (ii) instructions for use, wherein the instructions provide that from 37.5mg/day to 1,200 mg/day of the inhaled chelating agent and from 10mg/day to 2,000mg/day of the antibiotic are 
wherein the inhaled chelating agent is at a concentration of at least 50 mM and the kit does not comprise acidified nitrite.
11 (Currently Amended).              A composition comprising: 
from 37.5mg/day to 1,200mg/day of an inhaled chelating agent and from 10mg/day to 2,000mg/day of an inhaled antibiotic for the treatment of infection, wherein the inhaled chelating agent is at a concentration of at least 50 mM, and wherein the composition does not comprise acidified nitrite.
Claim 4 has been canceled.

	The response after final filed 01/31/2022 has been received, entered and carefully considered.  The following information has been made of record in the instant amendment:
1. Claim 2 has been canceled.
2. No new claims have been added.
3. No Claims have been amended. 
4. Remarks drawn to rejections under 35 USC 103.
	Claims 1, 3 and 5-15 are pending in the case after the Examiner’s amendment set forth above. 
	
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
Baker teaches the use of a nanoemulsion in which an interaction enhancer is used optionally as a component. The interaction enhancer can be EDTA, which can be replaced by bovine albumin serum. Figure 3 of Baker shows that the nanoemulsion (NE) has the same 
Hassett teaches antibiotic compositions comprising acidified nitrite in combination with an iron chelator and an antibiotic. This combination is also synergistic according to Hassett. The instant invention does not include an acidified nitrite as a component. Hence, there is no motivation for the artisan to remove acidified nitrite as a component and use a chelating agent and antibiotic alone, especially when Hassett teaches that acidified nitrite is selective for killing bacteria and is synergistic with iron chelator and antibiotic.
Applicant has shown that the claimed combination is synergistic (see Figures).There is no teaching, suggestion or motivation in the combined teachings of the prior art to administer an inhaled antibiotic and chelating agent in the dosage range claimed in a method of treating bacterial infection in the lung of a subject.
Therefore, pending claims 1, 3 and 5-15 are allowable.

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ganapathy Krishnan/
Primary Examiner, Art Unit 1623